DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MERLANDE RICHARD,
                            Appellant,

                                    v.

                      BANK OF AMERICA, N.A.,
                             Appellee.

                              No. 4D17-738

                           [January 25, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. 09-064519 (25).

  James Jean-Francois of James Jean-Francois, P.A., Hollywood, for
appellant.

   Jason S. Dragutsky of Hayt, Hayt & Landau, Miami, for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.